Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Amended claims 1, 2, 4-11, 13-16, 18, 25-31 and withdrawn claim 24 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Previously presented rejection of claims 1, 2, 4-11, 13-16, 18, 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I, does not reasonably provide enablement for the large number of structural possibilities claimed is maintained.  

Applicant’s arguments are not persuasive: Applicant argues that 

    PNG
    media_image1.png
    360
    639
    media_image1.png
    Greyscale

Further, Applicants argues 

    PNG
    media_image2.png
    165
    623
    media_image2.png
    Greyscale


Response: The issues here are:
	1. producing data (in satisfy 112a requirement) after filing date of the application
2. Incorrect interpretation of claim variables in Applicants Remarks, for example with regards to R8 possibilities discussed below
R8 is a substituent on the ring A:

    PNG
    media_image3.png
    49
    641
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    163
    640
    media_image4.png
    Greyscale

Applicant Remarks numbered page 39 
    PNG
    media_image5.png
    46
    622
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    227
    643
    media_image6.png
    Greyscale


None of the compounds (Example Number 17-97) in compound Table in specification (Table 8), page 168-171) have Ring A substituted.  
 
Note that Applicant amended originally filed claims to limit substituents so as to overcome prior art rejection and also rejection under the nonstatutory Markush grouping rejection.  See office action filed 4/1/2020. 

Applicant’s Remarks is silent with respect to references cited in the office action in the context of Wands factor analysis.  Also see MPEP 2164.05(a) Specification Must Be Enabling as of the Filing Date [R-08.2017]

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 


Previously presented rejection: 
The claims are drawn to compounds of given formula with large number substituents layered on top of substituents encompassing over-abundance of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, logP, acidity, basicity, disposition of variables (i.e., stereochemical possibilities) etc. rendering the scope of the claims wide.  
Disclosure with regards to how to make compounds is limited to compounds wherein A is unsubstituted, that is R8 is always H.  Likewise, with two possible exceptions, with regards to the 
    PNG
    media_image7.png
    77
    145
    media_image7.png
    Greyscale
of the formula, enabling disclosure is limited to CH2-CH2 (see claim 26).  Similarly, the specification is not enabling for the large number of possibilities for R2: 
    PNG
    media_image8.png
    141
    637
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    47
    631
    media_image9.png
    Greyscale
The guidance and working examples are limited with regards to large number of R possibilities.  For example Scheme 1 and 2 teaches boronic acid coupling to introduce R1 of formula 1, in page 71 and 72, with R1-B(OH)2 compound with a halogen substituted fused pyrrole as starting material.  This immediately would render the choice of first option for R8, questionable. Likewise, the second reaction of R2-NH2 with an ester group (on the fused pyrrole) to introduce the R2 in formula 1 would question the R8 
    PNG
    media_image10.png
    25
    83
    media_image10.png
    Greyscale
 possibility questionable, as such substituents would compete complicate the desired reaction outcome.  These are only examples of commonsense breadth issues one of skill in the art would be faced with regards to ‘make’ prong of 112a requirement. The specification is silent with respect to incorporating such substituents subsequent to assembling the ring systems as claimed.  It is not that the variety of combination of R groups cannot be made, rather the issue whether undue effort would be needed. While numerous chemistry Text Books giving the impression that organic chemical reactions proceed smoothly, in real-life organic chemical reactions are capricious.  The unpredictability of in organic synthesis is high in spite of the high skill level in the area. The state of the art of organic chemical synthesis is closer to what is described by Dorwald, who states, “..Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, especially so if multifunctional, structurally 
Guidance as to ascertain what embodiment of the plethora of possibilities would have predictable use is lacking. In general structure and property are linked. Compare Examples 2 and 81 with regards to the R2 possibilities.  Structurally same R2 provide for widely different properties.  What combination of the R groups is needed for predictable use is the issue here.  
Pharmacological properties are unpredictable and ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-54 (2000) (p. 146, left column). The wide breadth of the claims defies commonly accepted medicinal chemistry principles underlying productive small-molecule protein interaction.  It is also well known that the biological properties of organic small molecules highly depend on the core structure and the substituents of the core structure (also known as SAR: structure activity relationship).  The more diverse are the substituents, the less likely is that they are going to show similar properties in a biological assay or similar effectiveness in treating a specific disease. For example, it is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” (J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and 
	 
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
  
There is no structural guidance, such as structure-activity-relationships (SAR), pharmacophore definition disclosed in the specification that would enable one of skill in the art to identify embodiments buried in the millions of possibilities of the instant formula that could have required biological activity.  
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited compared to the wide breadth of the claims, the unpredictability of the art, the high quantity of experimentation needed to make and use the compounds of the instant claims.   There is a substantial gap between what is taught 
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/          Primary Examiner, Art Unit 1625